  Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 1 of 6 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
                                    (COLUMBUS)

___________________________________
R. ALEXANDER ACOSTA,                :
Secretary of Labor,                 :                       Case No.
United States Department of Labor,  :
                                    :
                                    :
                  Plaintiff,        :
                                    :                        Judge:
            v.                      :
                                    :
ROBERT WALTON, JR.,                 :
and the HADSELL CHEMICAL PROCESSING :
SIMPLE IRA PLAN,                    :
                                    :
                  Defendants.       :
___________________________________ :

                                         COMPLAINT

       Plaintiff R. Alexander Acosta, Secretary, United States Department of Labor (the

“Secretary”), alleges:

                                JURISDICTION AND VENUE

       1.      This action arises under Title I of the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended, 29 U.S.C. §§1001, et seq., and is brought by the Secretary under

ERISA §§502(a)(2) and (5), 29 U.S.C. §§1132(a)(2) and (5), to enjoin acts and practices which

violate the provisions of Title I of ERISA, to obtain appropriate equitable relief for breaches of

fiduciary duty under ERISA §409, 29 U.S.C. §1109, and to obtain such further equitable relief as

may be appropriate to redress violations and to enforce the provisions of Title I of ERISA.




                                                1
  Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 2 of 6 PAGEID #: 2




       2.      This court has jurisdiction over this action pursuant to ERISA §502(e)(1), 29

U.S.C. §1132(e)(1).

       3.      The Hadsell Chemical Processing SIMPLE IRA Plan (the “Plan”) is an employee

benefit plan within the meaning of ERISA §3(3), 29 U.S.C. §1002(3), which is subject to the

provisions of Title I of ERISA pursuant to ERISA §4(a), 29 U.S.C. §1003(a).

       4.      Venue of this action lies in the District of Ohio Southern Division, Eastern Division

(Columbus), pursuant to ERISA §502(e)(2), 29 U.S.C. §1132(e)(2), because the Plan is administered

in Waverly, Pike County, Ohio, within this district and division.

       5.      The Plan is named as a defendant pursuant to Rule 19(a)(1)(A) of the Federal Rules

of Civil Procedure solely to assure that complete relief can be granted.

                           DEFENDANTS AND PARTIES IN INTEREST

       6.      Hadsell Chemical Processing, LLC (“HCP”), is an Ohio limited liability company,

located in Waverly, Ohio, which was started in 2011. HCP ceased operating in approximately

February 2017 and filed a petition for chapter 7 bankruptcy in the United States Bankruptcy

Court for the Southern District of Ohio, case no. 2:17-bk-52717, on April 28, 2017.

       7.      At all relevant times, HCP was the Plan’s sponsor; the Plan Administrator; the

employer of the employees who were covered by the Plan; a fiduciary to the Plan within the meaning

of ERISA §3(21)(A), 29 U.S.C. §1002(21)(A); and a party in interest to the Plan within the meaning

of ERISA §§3(14)(A) and (C), 29 U.S.C. §§1002(14)(A) and (C).

       8.      At all relevant times prior to December 21, 2015, Robert Walton Jr. (“Walton”), was

the majority member, CEO, and Managing Partner of HCP. Walton exercised control over the Plan’s

assets by determining whether to remit to the Plan monies that had been withheld from employees’


                                                 2
  Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 3 of 6 PAGEID #: 3




pay for contribution to the Plan. Therefore, Walton was a fiduciary to the Plan within the meaning of

ERISA §3(21)(A), 29 U.S.C. §1002(21)(A), and a party in interest to the Plan within the meaning of

ERISA §§3(14)(A), (E), and (H), 29 U.S.C. §§1002(14)(A), (E), and (H).

                                           THE PLAN

       9.      The Plan was established March 1, 2015. At all relevant times, the Plan’s governing

documents provided in pertinent part that participants could make pre-tax contributions to the Plan

from their compensation on a bi-weekly payroll basis with a matching contribution from the

employer of up to 3% of an employee’s annual salary.

       10.     At all relevant times, HCP has withheld employee contributions from its employees’

pay for remittance to the Plan. These withholdings were retained in HCP’s corporate bank account

until, at Walton’s direction, they were remitted to the Plan’s account by electronic transfer to

American Funds, the Plan’s asset custodian.

                                    COUNT I
                       FAILURE TO REMIT AND TIMELY REMIT
                      EMPLOYEE CONTRIBUTIONS TO THE PLAN

       11.     Paragraphs 1 through 10 above are re-alleged and incorporated herein by

reference.

       12.     During the period from March 27, 2015 through November 20, 2015, Walton

caused to be withheld $70,861.85 from HCP employees’ pay in participant contributions to the

Plan and remitted the amounts withheld to the Plan up to 196 calendar days after the pay date.

       13.     During the period from March 27, 2015 through November 20, 2015, Walton

caused HCP to retain in its corporate account $70,861.85 in employee contributions it had




                                                 3
  Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 4 of 6 PAGEID #: 4




withheld from its employees’ pay until they were remitted to the Plan and failed to ensure that the

withheld contributions were deposited into the employees’ Plan accounts in a timely manner.

        14.     During the period from May 8, 2015 through November 20, 2015, Walton caused

to be withheld $53,239.95 from HCP employees’ pay in participant contributions to the Plan and

failed to remit the amounts withheld to the Plan.

        15.     During the period from May 8, 2015 through November 20, 2015, Walton caused

HCP to retain in its corporate account $53,239.95 in employee contributions it had withheld from

its employees’ pay and failed to ensure that the withheld contributions were deposited into the

employees’ Plan accounts.

        16.     By the conduct described in Paragraphs 11 through 15, Walton:

                A.       violated ERISA §§403(a) and (c)(1), 29 U.S.C. §§1103(a) and (c)(1), which

requires that all assets of an employee benefit plan shall be held in trust and never inure to the benefit

of the employer;

                B.       failed to act solely in the interest of the participants and beneficiaries of the

Plan and for the exclusive purpose of providing benefits to participants and their beneficiaries and

defraying reasonable expenses of plan administration, in violation of ERISA §404(a)(1)(A) and (B),

29 U.S.C. §1104(a)(1)(A) and (B);

                C.       caused the Plan to engage in transactions which they he or should have known

constituted a direct or indirect transfer to, or use by or for the benefit of, a party in interest, of assets

of the Plan, in violation of ERISA §406(a)(1)(D), 29 U.S.C. §1106(a)(1)(D);

                D.       dealt with assets of the Plan in his own interest in violation of ERISA

§406(b)(1), 29 U.S.C. §1106(b)(1); and


                                                     4
  Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 5 of 6 PAGEID #: 5




                 E.     acted on behalf of a party whose interests were adverse to the interests of the

Plan or the interests of its participants and beneficiaries, in violation of ERISA §406(b)(2), 29 U.S.C.

§1106(b)(2).

       17.       As a direct and proximate result of these breaches committed by defendants, the Plan

has suffered injury and losses for which it is entitled to equitable relief, pursuant to ERISA § 409, 29

U.S.C. § 1109.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Secretary prays for judgment:

       A.        Permanently enjoining Defendant Walton from violating the provisions of Title I of

ERISA;

       B.        Ordering Defendant Walton to make good to the Plan any losses, including interest,

resulting from fiduciary breaches committed by them or for which they are liable;

       C.        Ordering Defendant Walton to correct the prohibited transactions in which he

engaged;

       D.        Permanently enjoining Defendant Walton from serving as a fiduciary or service

provider to any ERISA-covered employee benefit plan;

       E.        Awarding the Secretary the costs of this action; and

       F.        Ordering such further relief as is appropriate and just.



                                                    Respectfully submitted,

                                                       /s/ Stephanie D. Adams
                                                       STEPHANIE D. ADAMS (0081822)
                                                       Trial Attorney


                                                   5
Case: 2:19-cv-00926-EAS-CMV Doc #: 1 Filed: 03/13/19 Page: 6 of 6 PAGEID #: 6




                                         United States Department of Labor
                                         Office of the Solicitor
                                         1240 East Ninth St., Room 881
                                         Cleveland, OH 44199
                                         (216) 522-3877
                                         (216) 522-7172 (Fax)
                                         Adams.stephanie.d@dol.gov

                                         OF COUNSEL:

                                         KATE S. O’SCANNLAIN
                                         Solicitor of Labor

                                         CHRISTINE Z. HERI
                                         Regional Solicitor

                                         BENJAMIN T. CHINNI
                                         Associate Regional Solicitor




                                     6
